Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Kenworth Expands Natural Gas Truck Line with T440 Powered by ISL G New Model Targets Local and Regional Haul plus Vocational Applications VANCOUVER, March 24 /CNW/ - Cummins Westport Inc. ("CWI"), a leading provider of high-performance, alternative fuel engines for the global market, announced today that Kenworth Truck Company has added the T440 Natural Gas Truck to its line of industry-leading green products. The Kenworth T440 natural gas model is powered by the Cummins Westport ISL G engine. "There is growing demand in CNG and LNG vehicles across the United States and Canada. The natural gas powered Kenworth T440 offers outstanding horsepower, torque and performance and provides an excellent, low-emission and cost-effective transportation solution for local and regional haul fleets. The tight turning radius and lightweight chassis also make the T440 natural gas vehicle an excellent choice in a mixer or dump application," said Gary Moore, Kenworth assistant general manager for marketing and sales. The Kenworth T440 natural gas model is available now for order and is focused on local and regional haul and vocational. The Kenworth Extended Day Cab and Kenworth 38-inch AeroCab(R) FlatTop sleeper are available as options.
